Wade, C. J.
1. In a suit against a county for damage alleged to have, been caused by a defective bridge, the plaintiff can not recover unless the proper county authorities had knowledge of the defective condition, or unless the defect had existed for such a length of time that:-knowl- » edge thereof on the parr of the county authorities would be presumed (Stamps v. Newton County, 8 Ga. App. 230 (3b)) (68 S. E. 947); and it is a jury question as to what length of time a defect in a bridge must exist before a county is charged with knowledge of negligence. City of Rome v. Brooks, 7 Ga. App. 244 (66 S. E. 627); Enright v. Atlanta, 78 Ga. 289.
2. The evidence as a whole being sufficient to warrant the jury in finding that the county authorities did not have notice of the defect in the bridge, and that the defective condition had not existed for such a . length of time as to charge the authorities with such knowledge as would make them liable under the law, the trial court did not err in overruling the motion for a new trial, which was based on the general grounds only.

Judgment affirmed.


Jenkins and I/uke, J.J., concur.